Citation Nr: 1122623	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from February 1943 to October 1943.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In December 2010, this claim was remanded for further evidentiary development, which has not been substantially accomplished.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

In order to further substantiate the Veteran's claim, the Board's previous remand requested that the Veteran be afforded an examination and opinion as to whether any current bilateral hearing loss either began or was otherwise caused by the Veteran's military service, to include his exposure to weapons fire such as the Thompson submachine gun and M-1 rifle during basic training.  In response to this request, the Veteran was provided with a VA examination in January 2011, following which the examiner concluded that she could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation, apparently on the basis that there was no evidence of hearing loss during service.  However, such a rationale does not constitute a sufficient basis for an opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Here, the examiner did not comment on the Veteran's examination statements regarding the onset of his hearing loss during basic training and that it had progressively worsened since that exposure.  

Moreover, while an examiner's conclusion that a requested opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board is also obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Consequently, based on all of the foregoing, the Board finds that this matter must again be remanded so that the Veteran can be provided an appropriate examination before a new examiner and a more complete medical opinion with respect to the question of whether the Veteran's hearing loss began or was otherwise caused by the Veteran's military service, to include noise exposure therein.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination before a new examiner, if possible.  The claims folder must be made available to the examiner for review and its availability should be noted in the opinion that is provided.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should determine whether the Veteran has hearing loss for VA purposes.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

If a hearing loss disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the hearing loss disability either began during or was otherwise caused by the Veteran's military service, to include noise exposure therein.  The examiner should also specifically address the fact that the Veteran has reported the onset of his hearing loss during basic training and that it has progressively worsened since that exposure.

A complete rationale should be provided for all opinions expressed.  

2.  Read the medical opinion(s) obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



